Citation Nr: 9901034	
Decision Date: 01/15/99    Archive Date: 01/22/99

DOCKET NO.  91-49 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD) currently rated as 70 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Terence D. Harrigan, Counsel



INTRODUCTION

The veteran had active military service from September 1940 
to November 1959.  He was a prisoner of war (POW) of the 
Japanese government from March 1942 to September 1945.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the St. Petersburg, Florida, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In a decision dated in May 1996 the Board denied, 
inter alia, the veterans claim for an increased rating for 
PTSD.  The veteran appealed that denial to the United States 
Court of Veterans Appeals (Court).  In June 1997, on the 
basis of a joint motion of the parties, the Court remanded 
the issue to the Board for readjudication under revised 
rating criteria applicable to mental disorders.  [redacted].  
In February 1998 the Board remanded the case to the RO for 
initial consideration under the revised rating criteria.  The 
case is now before the Board for further appellate review.


FINDING OF FACT

The veteran has PTSD manifested by tension, anxiety, 
irritability, anger, depression, nightmares, intrusive 
thoughts and a desire to be alone


CONCLUSION OF LAW

The schedular criteria for a rating of 100 percent for PTSD 
are not met.  38 U.S.C.A. § 1155 (West 1991 & Supp. 1998); 
38 C.F.R. §§  4.132 Code 9411 (1996), 4.130 Code 9411 (1998).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that the veterans claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991 & 
Supp. 1998).  The Board further finds that all relevant facts 
have been properly developed and, therefore, the statutory 
obligation of the VA to assist in the development of the 
appellants claim has been satisfied.  Additionally, the 
Board finds that the record is now complete in accordance 
with the June 1997 remand of the Court.

The record shows that the veteran was a POW of the Japanese 
in the Dutch East Indies from March 1942 to September 1945.  
On his initial VA examination for compensation purposes in 
February 1983, he was diagnosed as having PTSD.  His symptoms 
were described as mild and consisted of recurrent thoughts of 
his POW experiences (primarily beatings), nightmares, startle 
response, hyperventilation, anxiety and poor temper control.  
In a rating action dated in April 1983 service connection for 
PTSD was granted and a 10 percent rating was assigned.

On VA examination in July 1985 the veteran described 
nightmares which sometimes woke him up.  He was described as 
somewhat tense and mildly restless.  He became upset while 
talking about his POW experiences.  It was reported that he 
was on medication and still had episodes of anxiety and 
depression.  In a rating action dated in August 1985 a 30 
percent rating was assigned.  

On VA examination in October 1990 the veteran complained of 
becoming angry with small provocation and being explosive to 
the point that he was afraid of his own violence.  
Examination revealed that he appeared to be quite tense.  His 
answers were vague when describing his nervous symptoms.  He 
stated that he did not want to see people.  He was alert and 
cooperative.  Sensorium was clear.  He had some problems with 
memory.  He reported constant depression and early awakening.  
Diagnoses were depressive neurosis and passive aggressive 
personality.  The examiner commented that the veterans 
symptoms did not fulfill the criteria for PTSD 

A review of the veterans VA mental health clinic records 
dated in May 1991 reveals that the primary diagnosis for 
which he was being treated was PTSD, chronic, severe, with 
associated depression and anxiety.  It was noted that the 
veterans life had been strongly influenced by his POW 
experience.  Therapy sessions focused on his various 
experiences in the POW camp and his feelings about those 
experiences and how he was unable to forget the trauma 
suffered there.  He exhibited a constant state of tension and 
hyperalertness.  His relationship with his wife was strained 
and involved frequent arguments.  He reported an inability to 
feel close or express any tender feelings.  He reported 
difficulty controlling a feeling of anger and rage that was 
just under the surface.  He was defensive, which caused an 
inability to socialize with other people.  He was reclusive 
and avoided stress.  He exhibited a startle response and he 
became tearful easily when discussing his POW experiences and 
the unfairness of life in general.  In a rating action dated 
in August 1992 a 50 percent rating was assigned.

On VA examination in December 1992 the veteran complained of 
having a bad attitude and not wanting to socialize.  
Examination revealed that he was cooperative.  He became very 
excited as he began to discuss details of his POW experience.  
He became so tense and excited that he lost breath control 
and began gasping.  As the examination continued he often 
became side-tracked and returned to discussing his POW 
experience, again becoming emotionally aroused and excited.  
He was oriented in three spheres.  He had concentration and 
attention difficulties.  He became so easily upset when 
required to concentrate that he could not carry through 
anything more than very simple tasks.  The diagnosis was 
PTSD.  In a rating action dated in February 1993 a 70 percent 
rating was assigned along with a total disability rating 
based on individual unemployability.  

A review of the veterans VA mental health clinic records 
dated in May 1994 reveals that he was being treated for 
depression and anxiety associated with chronic severe PTSD.  
He was seen once a month for supportive therapy.  It was 
reported that his medications had allowed some small 
stability in his life, especially in his marital relationship 
which had become less combative.  He continued to complain of 
nightmares, daytime memories and intrusive thoughts about POW 
experiences.

On VA examination in May 1998 the veteran complained of 
increasing irritability and dissatisfaction with practically 
everyone and everything.  He reported that he spent most of 
his time alone.  Examination revealed that that he was 
appropriately groomed and dressed and cooperative.  Speech 
was fluent.  Mood was irritable and angry.  Affect was 
compatible with mood and with the context of conversation.  
There were no hallucinations or delusions.  Perceptual 
functioning was intact.  Thought processes were logical and 
coherent, but often vague.  He was alert and correctly 
oriented.  He correctly defined proverbs and had a good 
vocabulary.  The diagnosis was PTSD.  The current rating on 
the Global Assessment of Functioning (GAF) Scale was 55.  The 
highest GAF for the last year was 55.

Under the rating schedule provisions in effect prior to 
November 7, 1996 a 70 percent rating was provided for PTSD 
where the ability to establish or maintain effective or 
favorable relationships with people was severely impaired and 
there was severe impairment of social and industrial 
adaptability.  A 100 percent rating was provided where the 
attitudes of all contacts except the most intimate were so 
adversely affected as to result in virtual isolation in the 
community and there were totally incapacitating symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior.  38 U.S.C.A. § 1155 (West 1991 & Supp. 
1998); 38 C.F.R. § 4.132 Code 9411 (1996).  

Under the rating schedule provisions which became effective 
on November 7, 1996, a 70 percent rating is provided where 
there is occupational and social impairment with deficiencies 
in most areas, such as work, school, family relationships, 
judgment, thinking, or mood due to such symptoms as:  
suicidal ideation; obsession rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  A 100 percent rating is 
provided where there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 U.S.C.A. § 1155 (West 1991 & Supp. 1998); 
38 C.F.R. § 4.130 Code 9411 (1998).

It is argued on behalf of the veteran that his PTSD symptoms 
more closely approximate the criteria for a 100 percent 
rating than those for a 70 percent rating and that, 
consequently, a 100 percent schedular rating is warranted.  
The PTSD is manifested by tension, anxiety, irritability, 
anger, depression, nightmares, intrusive thoughts and a 
desire to be alone.  The Board recognizes that the veteran 
suffers from severe PTSD symptoms which significantly 
interfere with his domestic, social and industrial 
functioning.  However, his symptoms are not shown to be so 
severe as to warrant a 100 percent schedular rating under 
either the old or the new rating criteria.  While he prefers 
to spend time alone, he is not virtually isolated in the 
community because of PTSD symptoms.  Clinical records show 
that medicines brought some stability to his life, and he 
apparently participates in group therapy on a regular basis.  
Nor is there any indication that the veteran has totally 
incapacitating symptoms bordering on gross repudiation with 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities.  Fantasy, 
confusion, panic, or explosions of aggressive energy 
resulting in profound retreat from mature behavior are not 
clinically shown.  While he is described as irritable and 
angry, on examination his thought processes were logical and 
coherent, and he was alert and oriented.

Considering the new criteria, there is no showing of symptoms 
such as gross impairment in thought processes or 
communications, persistent delusions or hallucinations 
grossly inappropriate behavior, persistent danger of harm to 
self or others, intermittent inability to perform activities 
of daily living, disorientation, or any extensive memory loss 
productive of total occupational and social impairment.  On 
examination the veteran was described as cooperative and 
coherent.  He had fluent speech.  He dressed and was groomed 
appropriately.  There were no hallucinations or delusions.  
Perceptual functioning was intact.  

In fact, it is not shown by the competent (medical) evidence 
of record that the veteran has any of the symptoms (to the 
degree specified) required for a 100 percent schedular rating 
under either the old or the new criteria.  To the extent that 
the psychiatric disorder contributes to his unemployability, 
such impairment is recognized by the VAs grant of a total 
disability rating based on individual unemployability.  

Inasmuch as the overwhelming preponderance of the evidence is 
against the claim for a 100 percent schedular rating, 
38 C.F.R. § 4.7 (specifying that the higher of two ratings is 
to be assigned if more closely approximated) and 38 C.F.R. 
§ 3.102 (specifying that any reasonable doubt is to be 
resolved in the claimants favor) are not for application.  


ORDER

A rating in excess of 70 percent for PTSD is denied.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
